internal_revenue_service number release date index number ------------------------- ----------------------------- ------------------------ ------------------------- --------------------------------------------------- ------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-110891-04 date january --------------------------------------------------- ------------- --------------------------------------------------- ---------------- legend decedent wife daughter c d e f c-1 c-2 c-3 c-4 d-1 d-2 trustee date date date date date date date date ------------------------------------ -------------------------- --------------------------- ---------------------- ------------------------------ ---------------------- ---------------- ---------------------- --------------------------- -------------------- -------------------------------- --------------------- ------------------ ----------------------------------------------------------------------- ------------------ ------------------ -------------------------- ---------------------------- ------------------------ ---------------- ---- --------------------------- ------------------------ this is in response to your request dated date for rulings ------- ------- ------- ------------------------------------------------------ --------- ------------------------------------------------------------------------ -------------------------------------------------------- ------------------------------------------------------------------------ ----------------------------------------------------------- ------------- year year year c trust d trust f trust trust probate_court dollar_figurex y ---- dear --------------- concerning the income gift estate and generation-skipping_transfer_tax consequences of amendments to certain trusts and divisions of these trusts into subtrusts decedent died on date prior to date leaving a will dated date amended by a first codicil dated date and a second codicil dated date decedent was survived by his wife wife and daughter daughter estate is bequeathed in trust to trustee under article x under article x c during the life of wife and daughter trustee is to pay each year over three-quarters of the remaining net_income of the trust fund created under article x to wife and one-quarter to daughter in monthly payments in nearly equal amounts as is reasonable and convenient article x d provides that after the death of either wife or daughter trustee is in each year to pay over the whole of the remaining net_income to the survivor of wife and daughter during her life in monthly payments as provided in article x c under article x e upon the death of the survivor of wife and daughter the trust is to be split into separate trusts one for the benefit of each of daughter’s children or for any issue of a deceased child of daughter daughter died in year daughter was survived by her son c her daughter d and f the child of daughter’s deceased daughter e accordingly on daughter’s death in year the trust was divided into three separate trusts the c trust d trust and f trust collectively the trusts the trusts are the subject of the ruling_request be paid to the respective beneficiary of each trust for maintenance support and education until the beneficiary reaches age after the beneficiary reaches age all under article x f the income from the c trust the d trust and the f trust is to decedent’s will contains several specific bequests the residue of decedent’s net_income is to be paid to the beneficiary at least twice a year after reaching age the beneficiary is given a one-time right to withdraw a portion of his or her trust principal in an amount not exceeding the lesser_of dollar_figurex or y of the value of the trust principal valued on the named beneficiary’ sec_35th birthday after the beneficiary reaches age trustee has discretion to distribute principal to the beneficiary trustee also has the discretion to distribute principal to any issue of decedent’s daughter for their comfortable maintenance and support on the death of the respective beneficiary each trust is to continue for the benefit of the issue of c d or f as the case may be or their spouses c d and f respectively possess a limited testamentary power to appoint his or her share of the net_income from the trust to his or her spouse and or issue if this power is not exercised y of the net_income will be paid to the beneficiary’s spouse if living and the remainder to the named beneficiary’s issue years after the death of the last to die of spouse daughter c d and e the last surviving member of the measuring lives d died on date thus the trusts must terminate no later than date upon termination trustee will distribute all trust principal to the respective beneficiaries of each of the trusts in accordance with their respective interests in the trusts withdrawing dollar_figurex from his trust and that f exercised her power_of_withdrawal in year by withdrawing dollar_figurex from her trust it is also represented that d died after date and did not exercise her power_of_withdrawal c exercised his limited testamentary power to appoint his share of the net_income from the trust by an exercise in favor of his spouse d did not exercise her limited testamentary_power_of_appointment f is currently living article x f of the decedent’s will provides that the trusts are to terminate it is represented that c exercised his power_of_withdrawal in year by f is the current income_beneficiary of f trust c’s children c-1 c-2 c-3 and c- and c’s spouse are the current income beneficiaries of c trust d’s children d-1 and d-2 are the current income beneficiaries of d trust because each of the three trusts has or will have multiple beneficiaries and in order to better address the economic needs and wishes of each family unit in an equitable manner the trustee and the beneficiaries wish to further subdivide each of the three separate trusts on date trustee filed a complaint for reformation in probate_court seeking to amend the provisions of trust to give the trustee authority to divide c trust d trust and f trust into subtrusts along family lines under the proposed division of trusts and the implementation of the complaint for reformation the c trust would be divided pro_rata into four subtrusts one for each of c’s four children and their respective issue trusts c-1 c-2 c-3 c-4 the d trust would be divided into two subtrusts one for each of d’s two children and their respective issue trusts d-1 d-2 the f trust upon f’s death would be divided into equal shares for each of f’s children then living and the issue of any of f’s deceased children the terms of the subtrusts would remain the same as the original trusts except that principal distributions from the subtrusts could only be made to the beneficiary for whom a_trust was established and his or her issue the assets of the each trust will be allocated to subtrusts on a pro_rata basis and each subtrust will receive a substantially equal share of each asset from the respective trust the distributions to the subtrusts will be made on a fractional basis each subtrust will be held administered and distributed pursuant to the terms of the trusts and in accordance with the proposed amendment to the trusts amendments to the trusts contingent upon the receipt of a favorable ruling from the service on date probate_court issued a judgment approving the proposed the following rulings are requested neither the proposed amendments to c trust d trust and f trust nor the trustee’s division of c trust d trust and f trust into subtrusts pursuant to the proposed amendments will cause such trusts or any future distributions from such trusts or the termination of such trusts to lose their exempt status under sec_2601 neither the proposed amendments to c trust d trust and f trust nor the trustee’s division of c trust d trust and f trust into subtrusts pursuant to the proposed amendments will constitute a a taxable transfer for gift_tax purposes or b cause the subtrusts to be included in the gross_estate of any beneficiary neither the proposed amendments to c trust d trust and f trust nor trustee’s division of c trust d trust and f trust into subtrusts pursuant to the proposed amendments will constitute a sale exchange or other_disposition that will require the recognition of gain_or_loss for federal_income_tax purposes by the c trust d trust or f trust or any of the subtrusts or beneficiary thereof under sec_61 or sec_1001 after the proposed divisions of c trust d trust and f trust into subtrusts the assets of the subtrusts will have the same basis and holding periods as those assets had immediately prior to their disposition with respect to trustee’s division of c trust d trust and f trust into subtrusts pursuant to the proposed modifications each of the subtrusts will be treated as a separate taxpayer under sec_643 ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax is generally applicable to gsts made after date section b a of the act and sec_26_2601-1 of the regulations provide that the generation- skipping transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date however this rule does not apply to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added further this rule does not apply to the transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer under chapter sec_11 or sec_12 of the code sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter under sec_26_2601-1 where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides that the post-date release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes they do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial interests prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter sec_2514 provides that an exercise of a general_power_of_appointment created on or before date shall be deemed a transfer of property by the individual possessing such power but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent by will or by a disposition which is of such a nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to sec_2038 sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate sec_20_2041-1 provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of the decedent’s estate or b expressly not exercisable in favor of the decedent or his or her creditors or the creditors of his or her estate the original trust created pursuant to decedent’s will became irrevocable on date prior to date under the terms of the trust c d and f possessed a limited testamentary power to appoint the net_income of his or her trust to his or her spouse and or issue c exercised his limited testamentary_power_of_appointment in favor of his spouse d did not exercise her limited testamentary_power_of_appointment and f is currently living the exercise of c’s power_of_appointment did not result in a constructive_addition to f trust under sec_26_2601-1 the original trust was irrevocable prior to date and c’s exercise of his power_of_appointment in favor of his spouse did not postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years similarly the lapse of d’s special_power_of_appointment did not result in a constructive_addition to d trust under sec_26_2601-1 f has not proposed to exercise f’s testamentary special_power_of_appointment whether f’s exercise of that power if it is exercised has any gst tax consequences is dependent on whether the exercise of the power results in a constructive_addition under sec_26 b v c d and f’s power to withdraw dollar_figurex or y from his or her respective trust is a general_power_of_appointment under sec_2514 and sec_2041 c’s and f’s exercise of the power by appointing the property to themselves does not constitute a gst or a transfer subject_to gift_tax thus the exercise of the power in this manner does not cause the property subject_to the power to be subject_to gst tax under sec_26_2601-1 or constitute a constructive_addition to c trust or f trust respectively under sec_26_2601-1 further d’s power to withdraw dollar_figurex or y lapsed on d’s death without having been exercised d’s general_power_of_appointment was created prior to date and accordingly under sec_2041 the lapse of this pre-date power does not cause the property subject_to the power to be included in the gross_estate for estate_tax purposes under sec_2041 therefore the lapse of d’s power to withdraw dollar_figurex or y is not a constructive_addition to d trust under sec_26_2601-1 further it is represented that no additions have been made to the original trust or the trusts since date neither the proposed amendments to the trusts nor the division of the trusts into subtrusts will result in a shift in a beneficial_interest in the trusts to any beneficiary who occupies a lower generation as defined in sec_2651 and the amendments to the trusts and divisions of the trusts into subtrusts will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trust accordingly we conclude that neither the amendments to the trusts nor the trustee’s division of c trust d trust and f trust on f’s death into subtrusts pursuant to the proposed amendments will cause such trusts or any future distributions from such trusts or the termination of such trusts to lose their exempt status under sec_2601 however as discussed above we are not commenting on any gst tax consequences if f exercises the testamentary special_power_of_appointment with respect to f trust since the gst tax consequences are dependent on the manner in which f exercises the power ruling a sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year the division of the c trust d trust and f trust on f’s death into subtrusts as described above will not result in any change in the beneficial interests of any of the trust beneficiaries accordingly based on the facts submitted and representations made neither the proposed amendments to the trusts nor the trustee’s division of the c trust d trust and f trust into subtrusts will not cause the beneficiaries of c trust d trust f trust or the subtrusts to have made a taxable gift_for federal gift_tax purposes under sec_2501 ruling b sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his or her death to any change through the exercise of a power by the decedent alone or by the decedent in conjunction with any person to alter amend revoke or terminate where any such power is relinquished during the year period ending on the date of the decedent’s death the application of requires a transfer by the individual possessing sec_1001 provides that the gain from the sale_or_other_disposition of ruling sec_61 provides that gross_income includes gains derived the power or right in order for those sections to be operative in this case decedent transferred the property to the trusts accordingly we conclude that neither the proposed amendments to the trusts nor the trustee’s divisions of c trust d trust and f trust into subtrusts will constitute a transfer by the beneficiaries of the trusts within the meaning of sec_2036 through from dealings in property and under sec_61 from an interest in a_trust property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or the supreme court of the united_states in cottage savings concluded that 499_us_554 concerns the plr-110891-04 additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different cottage savings u s pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite consistent with the court's opinion in cottage savings to find that the interests of the beneficiaries of the subtrusts will not differ materially from their interests in the c trust d trust and f trust in the proposed transactions the c trust d trust and f trust will each be divided on a pro_rata basis except for the changes described above all other provisions of the subtrusts will remain unchanged accordingly the proposed transactions will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is recognized by the beneficiaries or the trusts on the partition for purposes of sec_1001 because the court has approved the petition allowing the subdivision it is ruling sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and sec_1_1015-2 provides that in the case of property acquired after plr-110891-04 whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a of the internal_revenue_code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person see also sec_1_1223-1 is a non-taxable event under sec_1001 because sec_1001 does not apply pursuant to sec_1015 the basis of the c trust d trust and f trust assets will be the same after the partition as the basis of the assets before the partition furthermore pursuant to sec_1223 the holding_period of the assets in the hands of the subtrusts will include the holding_period of the assets in the hands of the c trust d trust and f trust in the instant case the partition of the c trust d trust and f trust into subtrusts ruling sec_643 provides that under regulations to be prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of federal_income_tax while trusts c-1 c-2 c-3 and c-4 will have the same grantor the trusts will have different primary beneficiaries similarly while trusts d-1 and d-2 will have the same grantor the trusts will have different primary beneficiaries therefore based on the facts and representations submitted we conclude that trusts c-1 c-2 c-3 and c-4 will be treated as separate trusts for federal_income_tax purposes under sec_643 likewise we conclude that trusts d-1 and d-2 will be treated as separate trusts for federal_income_tax purposes under sec_643 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination plr-110891-04 except has specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george masnik branch chief branch passthroughs and special industries cc copy for sec_6110 purposes
